                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    METROPOLITAN LIFE
    INSURANCE COMPANY,                        Case No. 2:18-cv-11493

               Plaintiff,                     HONORABLE STEPHEN J. MURPHY, III

    v.

    CHERYL HARRISON
    ROBINSON, et al.,

               Defendants.
                                   /

             OPINION AND ORDER FINDING DEFENDANTS'
          MOTION FOR RECONSIDERATION [18] MOOT, DENYING
      DEFENDANTS' AMENDED MOTION FOR RECONSIDERATION [19],
    GRANTING PLAINTIFF'S MOTION FOR INTERPLEADER DEPOSIT [21],
      ALLOWING PLAINTIFF TO DEPOSIT LIFE INSURANCE BENEFITS
     INTO THE COURT, AND DISMISSING PLAINTIFF WITH PREJUDICE

         On May 11, 2018, Plaintiff Metropolitan Life Insurance Company ("MetLife")

filed a complaint in interpleader against Defendants. ECF 1. On September 19, 2018,

MetLife filed a motion for summary judgment. ECF 13. On December 19, 2018, the

Court granted MetLife's motion. ECF 17.

         On December 29, 2018, the Daugherty Defendants—David, Michael, and

Suzanne Robinson—filed a motion for reconsideration. ECF 18. On December 30,

2018, they filed an amended motion for reconsideration. ECF 19.1 On January 4,



1 Although titled a "motion for reconsideration," the Daugherty Defendants' motion
relies upon Rules 59 and 60, which allow for amendment or alteration of, or relief
from, a judgment. The Court will therefore construe the motion as such and will not
consider the motion under Local Rule 7.1(h)'s standard for a motion for
reconsideration.


                                          1
2019, MetLife filed a motion for interpleader deposit. ECF 21. Defendants did not

respond to the motion for interpleader. The Court has reviewed the briefs and finds

that a hearing is unnecessary. The Court will deny the Daugherty Defendants'

amended motion for reconsideration, find their original motion for reconsideration

moot, and grant MetLife's motion for interpleader deposit.

                                      BACKGROUND

       The Court detailed the relevant facts of the case in its summary judgment

order. See ECF 17, PgID 336–344. The Court incorporates the fact recitation here.

                                STANDARD OF REVIEW

I.     Motion to Alter or Amend Judgment

       A federal court may grant a Rule 59(e) motion to alter or amend a judgment

there is: "(1) a clear error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest injustice." Intera Corp. v.

Henderson, 428 F.3d 605, 620 (6th Cir. 2005) (citing GenCorp, Inc. v. Am. Int'l

Underwriters, 178 F.3d 804, 834 (6th Cir. 1999)).

II.    Motion for Relief from Judgment or Order

       A federal court may grant a Rule 60(b) motion for relief from a final judgment

for "mistake, inadvertence, surprise, or excusable neglect," or "any other reason that

justifies relief." Fed. R. Civ. P. 60(b)(1), (6).

       Rule 60(b)(1) "provide[s] relief in only two situations: (1) when a party has

made an excusable mistake or an attorney has acted without authority, or (2) when

the judge has made a substantive mistake of law or fact in the final judgment or




                                               2
order." Christian v. Hoffner, No. 17-2105, 2018 WL 4489140, at *2 (6th Cir. May 8,

2018) (quotation omitted.)

      Rule 60(b)(6) is a catch-all provision and applies "only in exceptional or

extraordinary circumstances which are not addressed by the first five numbered

clauses of the Rule." Ford Motor Co. v. Mustangs Unlimited, Inc., 487 F.3d 465, 468

(6th Cir. 2007) (quotation omitted).

                                   DISCUSSION

I.    Daugherty Defendants' Rule 59(e) and Rule 60(b) Motion

      The Daugherty Defendants' motion relies upon the same premise: the Court

erred by determining that Cheryl Robinson was entitled to 80% of Decedent's Basic

Life Insurance benefits. The Daugherty Defendants renew their objection that

Decedent's changes in beneficiary designations resulted from "fraud" and "forgery."

ECF 19, PgID 381. The Daugherty Defendants challenge the legitimacy of Decedent's

August 2017 Designations. See ECF 17, PgID 338–39 (explaining the August 2017

Designations).

      The Daugherty Defendants identify several concerns with the August 2017

Designations: (1) they insist the writing on the Form and Letter Designations are

distinct; (2) Decedent's signature was taped on the letter; (3) MetLife's documents

reveal an inconsistency; and (4) David and Michael's addresses are incorrectly listed.

ECF 19, PgID 381. They further argue that Cheryl Robinson's initiation and conduct

of a phone call for Decedent's October 2017 Designation evinces fraud and forgery.

Id. at 382; see also ECF 17, PgID 340 (describing Decedent's October 2017

Designation). Finally, the Daugherty Defendants "assert that [Decedent] would never


                                          3
change his policy" to leave Cheryl Robinson so much of his life insurance proceeds.

ECF 19, PgID 382–83. The Daugherty Defendants insist that the Court's alleged

factual error entitles them to relief to either prevent a manifest injustice under Rule

59(e) or to correct its mistake under Rule 60(b)(1).2

      The Daugherty Defendants' argument is unavailing. MetLife distributed only

80% of Decedent's Basic Life Insurance Benefits because it determined Michael and

David Robinson made a sufficient claim to create a dispute as to the remaining 20%.

ECF 13, PgID 274–75. The Court agreed with that determination noting that, from

October 2014 to present, Cheryl Robinson was entitled to at least 80% of the Basic

Life Insurance Benefits. ECF 17, PgID 341, 350. The Daugherty Defendants did not,

and do not, contest the validity of the October 2014 Designation, which entitled

Cheryl Robinson to 100% of both of Decedent's Basic Life and Optional Life Insurance

Benefits. See id. at 338.

      As the Court previously explained, the July 2015 Designation did not change

the Basic Life Insurance Benefits. Id. The August 2017 Designations included a Form

and Letter Designation. Id. at 338–39. The Form Designation entitled Cheryl

Robinson to 80% of Decedent's Basic Life Insurance Benefits; the Letter Designation

entitled her to 100% of Decedent's Basic Life Insurance Benefits. Id. at 339. The




2 Because Rule 60(b)(1)'s provision applies to the relief sought by the Daugherty
Defendants, Rule 60(b)(6) does not apply. See Ford Motor Co., 487 F.3d at 468.
      Moreover, because the Daugherty Defendants' motion relies upon the same
alleged factual error, the Court's analyses under Rule 59(e) and 60(b)(1) are the same.


                                           4
October 2017 Designation related to Decedent's Optional Life Insurance Benefits. Id.

at 340–41.

      Thus, if the August 2017 and October 2017 Designations for the Basic Life

Insurance Benefits are false, forged, or otherwise problematic—as the Daugherty

Defendants allege—then the October 2014 Designation is operative. The October

2014 Designation entitled Cheryl Robinson to 100% of Decedent's Basic Life

Insurance Benefits. Id. at 338. The Court therefore did not err by taking a

conservative approach and agreeing with MetLife that only 80% of Decedent's Basic

Life Insurance Benefits were not in dispute.

      In summary, the Court's decision did not rely on a mistake or error of fact

related to Decedent's Basic Life Insurance Benefits. As previously noted, 20% of

Decedent's Basic Life Insurance Benefits and 100% of his Optional Life Insurance

Benefits are subject to interpleader.3 The Court will therefore deny the Daugherty

Defendants' motion for reconsideration.4




3The Daugherty Defendants contend that the Court erroneously found that Suzanne
Robinson lacked standing to contest Cheryl Robinson's receipt of the Basic Life
Insurance Benefits. ECF 19, PgID 383. As the Court explained, however, Suzanne
Robinson was entitled to at most 20% of Decedent's Optional Life Insurance Benefits
and was never named as a beneficiary of his Basic Life Insurance Benefits. ECF 17,
PgID 338, 347. The Daugherty Defendants' counterclaim for "arbitrary and
capricious" related only MetLife's disbursement of 80% of Decedent's Basic Life
Insurance Benefits to Cheryl Robinson. See ECF 5, PgID 161–62. The Court's decision
was therefore not in error.

4 Because the Daugherty Defendants' amended motion for reconsideration replaced
their original motion for reconsideration, the original motion for reconsideration
is moot.


                                           5
II.   MetLife's Motion for Interpleader Deposit

      On January 4, 2019, MetLife filed a motion to deposit the remaining life

insurance benefits and to be dismissed from the case with prejudice. ECF 21. MetLife

seeks to deposit $15,600 and $125,000—the amounts representing 20% of Decedent's

Basic Life Insurance Benefits and 100% of Decedent's Optional Life Insurance

Benefits, respectively. Id. at 411. The amount totals $140,600 plus applicable

interest.

      Interpleader actions allow a federal court to resolve disputes between

claimants to certain kinds of money after the stakeholder "has deposited such money

or property . . . into the registry of the court[.]" 28 U.S.C. § 1335(a). An interpleader

action has two parts: (1) "the court determines whether the stakeholder has properly

invoked interpleader," and (2) "the court determines the respective rights of the

claimants to the fund or property at stake via normal litigation processes[.]"

Lindenberg v. Jackson Nat'l Life Ins. Co., —F.3d—, No. 17-6034/6079, 2018 WL

6712507, at *3 (6th Cir. Dec. 21, 2018) (quotations omitted).

      To satisfy the first part, MetLife must show: "(1) the existence of actual or

potential conflicting claims to a limited fund or property held by the stakeholder, . . .

(2) an amount in controversy of at least $500, . . . and (3) minimal diversity among

the competing claimants." Id.; see also 28 U.S.C. § 1335. Here, MetLife has

established all three elements.

      There are conflicting claims to Decedent's Plan benefits, the benefits exceed

$500, and there is minimal diversity between the claimants, see ECF 1, PgID 2–3




                                           6
(David Robinson is a citizen of Georgia and all other claimants are citizens of

Michigan). The Court will therefore grant MetLife's motion, allow MetLife to deposit

the funds in the court registry, dismiss MetLife from the case, and permit Defendants

to contest the distribution of the funds via the normal litigation process.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Defendants David, Michael, and

Suzanne Robinson's amended motion for reconsideration [19] is DENIED.

      IT IS FURTHER ORDERED that the Court FINDS Defendants David,

Michael and Suzanne Robinson's motion for reconsideration [18] MOOT.

      IT IS FURTHER ORDERED that Plaintiff's motion for interpleader deposit

[21] is GRANTED.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1335, Plaintiff

MetLife shall DEPOSIT with the Clerk of the Court an interest-bearing account in

the amount of $140,600.00 (One Hundred Forty Thousand Six Hundred Dollars) plus

applicable interest—which constitutes the remaining group life insurance benefits

payable under the General Motors Life and Disability Benefits Program (the "Plan")

by reason of the death of William Robinson, Decedent—no later than January

21, 2019.

      IT IS FURTHER ORDERED that after Plaintiff deposits the remaining plan

benefits into an interest-bearing account with the registry of the court, the Clerk of

the Court is AUTHORIZED to deduct from the account any fee "authorized by the

Judicial Conference of the United States." E.D. Mich. LR 67.1(a)(2).




                                           7
      IT IS FURTHER ORDERED that upon deposit of the remaining plan

benefits, Plaintiff MetLife is DISMISSED WITH PREJUDICE. The dismissal shall

fully relieve MetLife, the Plan, and General Motors of any and all liability with

respect to the group life insurance benefits payable by reason of the death of

Decedent.

      IT IS FURTHER ORDERED that upon deposit of the remaining plan

benefits, Defendants in this case are ENJOINED and RESTRAINED from

instituting any other action in any state or federal court against MetLife, the Plan,

and/or General Motors for recovery of the Plan benefits payable by reason of the death

of Decedent.

      This is not a final order and does not close the case.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: January 22, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 22, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          8
